Citation Nr: 1635162	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 40 percent prior to April 2015, and higher than 50 percent thereafter, for bilateral hearing loss.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1962 to December 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran had a personal hearing in December 2013 before a member of the Board, who is no longer available to work on this case.  In April 2016, the Veteran was advised of this, and given the opportunity for another hearing before a current member of the Board.  He did not respond to this letter; therefore, the Board will proceed as if he declined the opportunity.  

The Veteran has asserted that his hearing loss has resulted in him being demoted and losing his job.  Accordingly, the Board has added the issue of whether he is entitled to a TDIU for consideration.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claims require additional development.

Unfortunately, the record regarding hearing loss is incomplete.  In May 2011, less than a year before his claim for an increased rating, the Veteran was given audiometric testing by VA providers.  The resulting audiogram is not among the evidence in the Veteran's file.  This record must be obtained, and he should be given an updated VA examination.  Following this development, the issues of his rating and the effective date of his rating must be readjudicated.  

The Board has inferred a claim for a TDIU, based on the Veteran's statements and testimony, which must be developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has had for his hearing loss, and make arrangements to obtain all records not already associated with the record.  

Obtain updated VA treatment records.

Obtain the May 26, 2011, audiogram conducted by VA, which, according to medical records "may be viewed under the tools tab."  Ensure that all VA audiograms are of record.

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Advise him that it is important to provide information on the application regarding his employment and education experience.

3.  After receipt of records, schedule the Veteran for an updated VA hearing loss examination.  The examiner is asked to review the record prior to the examination, especially the previous VA examinations and all audiograms of record.

If the May 2011 audiogram does not contain a Maryland CNC word recognition test, ask the examiner to review the audiogram, and to provide an opinion on whether the findings correspond to the findings of the November 2011 VA examination, or to the findings of the more recent April 2015 VA examination.  

If the Veteran complains of tinnitus, the examiner is asked to provide an opinion as to whether it is caused by his hearing loss, or otherwise related to service.    

All opinions are to be supported with explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




